                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

CASEY MARK BURGESS                                                 PETITIONER


VS.                                 CIVIL ACTION NO. 3:16-cv-914-WHB-JCG


MARSHALL L. FISHER, Commissioner,
Mississippi Department of Corrections                              RESPONDENT


                             OPINION AND ORDER

      This cause is before the Court on Petitioner’s Objection to

the   Report   and   Recommendation     (“R    and   R”)   of   United   States

Magistrate Judge John C. Gargiulo.          Having considered the R and R,

the Objection, the other pleadings in this case, as well as

relevant authorities, the Court finds the R and R should be adopted

in its entirety over Petitioner’s Objection.



                              I.    Discussion

      Casey Mark Burgess (“Burgess”) was convicted of three counts

of sexual battery against his wife “S.B.” in the Circuit Court of

Rankin County, Mississippi, and was sentenced to concurrent thirty-

year terms of imprisonment on each count.             After his post-trial

motions for judgment notwithstanding the verdict and new trial were

denied by the circuit court, Burgess appealed.             On appeal, Burgess

raised several issues including, but not limited to, that the

instructions    given   to    the    jury     constructively     amended   the

indictment to include the additional element of force; his voir
dire was improperly limited; and the trial court erred by denying

his for-cause challenges of certain jurors, excluding evidence of

S.B.’s prior sexual acts, denying his motions for instructions and

post       trial    relief,    giving    a   flight      instruction,   and/or

admitting/excluding certain evidence at trial and sentencing. On

review, Burgess’s conviction and sentence were affirmed.                    See

Burgess v. State, 178 So.3d 1266 (Miss. 2015).

       In November of 2016, Burgess filed a Petition, pursuant to 28

U.S.C. § 2254, for Writ of Habeas Corpus by a Person in State

Custody (“2254 Petition”) in this Court, essentially raising the

same issues as he did on direct appeal.               In his 2254 Petition,

Burgess raises the following claims:

       - His due process rights were violated because the state
       was allowed to try him under a statute that was not
       specified in the indictment.
       - His right to a fair and impartial jury was violated
       because (a) he was precluded from questioning potential
       jurors about their religious beliefs on the issue of oral
       sex, and (b) four of his for-cause venire challenges were
       denied.
       - The trial court improperly excluded evidence from S.B.
       regarding the couple’s history of sexual activity, and
       manner of dress when engaging in that activity.
       -    The    trial   court   improperly   denied   his   peremptory
       instructions and post trial motions.
       - He was denied a fair and impartial trial because the
       jury was given a flight instruction.



                                         2
     - His due process and confrontation clause rights were
     violated when the Court admitted correspondences from
     third parties during sentencing.
     - The trial court erred when it allowed the state to
     question him about a text message on redirect.


The 2254 Petition came before United States Magistrate Judge John

C. Gargiulo who, on review, entered a Report and Recommendation (“R

and R”) recommending that Burgess’s Petition be denied.     See R and

R [Docket No. 12].

     Burgess timely objected to the R and R.     Under federal law, a

district judge has the authority to review a magistrate judge’s R

and R regarding prisoner petitions, and is required to make a de

novo determination of any portion of the R and R to which a

specific written objection has been made.      See 28 U.S.C. § 636(b);

FED. R. CIV. P. 72(b).   Thereafter, the district judge may accept,

reject, or modify the recommendation of the magistrate; receive

further evidence in the case; or recommit the matter to the

magistrate with further instructions.    Id.

     In his Objection, Burgess first argues that the R and R does

not address his argument regarding the issue of marriage, i.e.

“‘marriage’ not being an affirmative defense, but that it was an

element not included in the State’s indictment.”     Obj. [Docket No.

15], 1.   As to this claim, the record shows that Burgess was

charged with three counts of sexual battery under Mississippi Code

Annotated Section 97-3-5, which provides in relevant part: “A

                                  3
person is guilty of sexual battery if he or she engages in sexual

penetration with [a]nother person without his or her consent.”

MISS. CODE ANN. § 97-3-95(1)(a).    Burgess argues that because he and

the individual who was sexually assaulted were married when the

assault occurred, he was, in effect, convicted under Mississippi

Code Annotated Section 97-3-99, which provides:

     A person is not guilty of any offense under Sections
     97–3–95 through 97–3–103 if the alleged victim is that
     person’s legal spouse and at the time of the alleged
     offense such person and the alleged victim are not
     separated and living apart; provided, however, that the
     legal spouse of the alleged victim may be found guilty of
     sexual battery if the legal spouse engaged in forcible
     sexual penetration without the consent of the alleged
     victim.

According to Burgess, his convictions under the latter statute,

i.e. Section 97-3-99, are unconstitutional because the element of

force necessary to sustain a conviction under that statute was not

alleged in the indictment.         See Pet. at ¶ 11 (“In effect the

indictment was amended by the State by the fact the trial court

allowed the State to add ‘force’ as an element of the crime with

which Burgess was charged.”).

     Judge Gargiulo found Burgess was not entitled to relief on

this claim as follows:

     The Mississippi Supreme Court, when confronted with
     Burgess’s argument that including force in the jury
     instructions “improperly amended the indictment” and
     “violated due process in that he had no notice that force
     was an element against which he had to defend,” found
     that “[f]orce is not required to be established in sexual
     battery cases” until the affirmative defense of marriage
     is raised by a defendant. Once the defense is raised,

                                    4
     the State must prove force to overcome it, but “force is
     not an element of sexual battery.” Therefore, the jury
     instructions did not amend the indictment. Burgess, 178
     So. 3d at 1272-74.

     “Improper jury instructions in state criminal trials do
     not generally form the basis for federal habeas relief.”
     Tarpley v. Estelle, 703 F.2d 157, 159 (5th Cir.
     1983)(citing Cupp v. Naughten, 414 U.S. 141, 146 (1973)).
     Instead, “the error must be so egregious as to rise to
     the level of a constitutional violation or so prejudicial
     as to render the trial itself fundamentally unfair.”
     Baldwin v. Blackburn, 653 F.2d 942, 951 (5th Cir.
     1981)(quoting Bryan v. Wainwright, 588 F.2d 1108, 1110-11
     (5th Cir. 1979)). “In the particular context of an
     alleged constructive amendment, courts ‘must determine
     whether the instruction permitted the jury to convict the
     defendant on a factual basis that effectively modified an
     essential element of the offense charged.’” Garcia v.
     Dretke, No. 02-cv-2, 2004 U.S. App. LEXIS 13522, at *7
     (5th Cir. June 30, 2004)(quoting United States v.
     Restivo, 8 F.3d 274, 279 (1993)).

     Here, the Mississippi Supreme Court ruled that the State
     was not required to prove force until Burgess raised the
     affirmative defense of marriage. It also found that
     Burgess clearly intended to raise the marital exception
     defense and therefore knew that force would be at issue.
     Burgess, 178 So. 3d at 1273-74. In order for Burgess to
     be entitled to habeas relief on this issue, the
     “difference between the indictment and the jury
     instruction must ‘allow the defendant to be convicted of
     a separate crime from the one for which he was
     indicted.’” United States v. Gentler, 492 F.3d 306, 312
     (5th Cir. 2007)(quoting United States v. Nunez, 180 F.3d
     227, 231 (5th Cir. 1999)).       That is not the case.
     Burgess was indicted under Miss. Code Ann. § 97-3-95.
     Once he raised an affirmative defense [of marriage]
     recognized by statute, the State rebutted that defense in
     a statutorily appropriate way. Burgess’s right to due
     process was not violated, nor was his trial rendered
     fundamentally unfair. See Galvan v. Cockrell, 293 F.3d
     760, 765-66 (5th Cir. 2002)(holding that an incorrect
     statement of the law in a jury instruction did not
     warrant habeas relief when the petitioner failed to show
     it had a “substantial or injurious” effect).

R and R, 6-7.

                                 5
     Having considered Judge Gargiulo’s R and R, and the governing

authorities,    the   Court   finds   no    error   with   respect   to   his

findings/conclusions as to whether the state law indictment was

constructively amended based on the instruction given to the jury

at trial.      Again, “[i]n the particular context of an alleged

constructive    amendment,    courts       must   determine   whether     the

instruction permitted the jury to convict the defendant on a

factual basis that effectively modified an essential element of the

offense charged.”      Garcia, 2004 U.S. App. LEXIS 13522, at *7

(internal citation omitted).          Here it did not.         Burgess was

indicted of sexual battery under Mississippi Code Annotated Section

97-3-95(1)(a), which does not require a showing of force to sustain

a conviction.   Only after the defense of marriage was raised to the

sexual battery charges was the jury instructed as to the issue of

force, a finding of which is necessary to rebut that defense.              In

short, the jury instructions did not constructively amend the

indictment to charge the crimes of “sexual battery of a spouse”,

because only a defense – and not a substantive charge – is

recognized under that statute.             Accordingly, the Court finds

Burgess is not entitled to relief on this objection.          For the same

reason, the Court finds Burgess is not entitled to relief on his

objection regarding whether the state trial court erred in denying

his post trial motions, which raised the issue of whether sexual

battery against a spouse constituted a distinct/separate crime.


                                      6
      Next, Burgess argues that his constitutional rights were

violated because the trial court did not permit him to question

perspective jurors as to their specific religious beliefs regarding

whether the Bible prohibits consensual oral sex between spouses.

Specifically, in his objection, Burgess argues: “In other words

there well may have been one or more persons who served on the

[jury] who would have said oral sex was a sin, in which case

Burgess would have given that strong consideration in making his

peremptory challenges.”         Obj. at 3.      Burgess’s argument does not

support a grant of habeas corpus relief.                  See e.g. Herman v.

Johnson, 98 F.3d 171, 174 (5th Cir. 1996)(rejecting a criminal

defendant’s argument that the trial court, by refusing to inform

him   of   the   instructions    that   would     be    given    to    jurors,   had

“deprived him of his right to intelligently exercise his peremptory

challenges” on the grounds that “peremptory challenges are not

constitutional rights”).        Thus, having considered Judge Gargiulo’s

R and R, and the governing authorities, the Court finds no error

with respect to his findings/conclusions that Burgess’s voir dire-

related arguments do not entitle him to habeas corpus relief.

Accordingly,     Burgess’s   objections      on   the    issue    of    peremptory

challenges will be denied.

      Burgess’s next objection concerns the flight instruction that

was given to the jury.       As to Burgess’s flight instruction-claim,

Judge Gargiulo first found that improper jury instructions do not


                                        7
generally warrant habeas corpus relief. See R and R, 14-15.                 Judge

Gargiulo further found that even if the flight instruction was

improperly given by the state count, the resulting error would have

been harmless based on the evidence against Burgess at trial.                   Id.

at 15.

     In his Objection, Burgess does not specifically challenge the

findings/conclusions made by Judge Gargiulo with regard to the

flight instruction but, instead, merely quotes the concurring

opinion of Mississippi Justice Dickerson in Burgess v. State, 178

So.2d    at   1282-83.      As   Burgess      does    not   raise   any   specific

objections to Judge Gargiulo’s findings/conclusions, and as this

Court finds no error with respect thereto on review, Burgess’s

objection regarding the flight instruction will be denied.

     Finally, Burgess objects to Judge Gargiulo’s R and R regarding

the admission of third party letters during the sentencing phase of

trial. As to this issue, Judge Gargiulo found that Burgess was not

entitled to habeas corpus relief because, inter alia, the trial

judge stated that he did not “have to go outside the record ... to

impose a sentence.”        R and R, at 15.           According to Burgess, the

trial judge’s statement that the letters were not considered does

not excuse their “being improperly admitted into evidence.”                  Obj.,

at 6.

     Having considered Judge Gargiulo’s R and R and the governing

authorities,     the     Court   finds   no    error    with   respect     to   his

findings/conclusions with respect to the admission of the third

                                         8
party letters during the sentencing phase of trial because, in

part, there has been no showing that the admission of the subject

letters affected Burgess’s sentence.             Accordingly, this objection

will be overruled.

     For these reasons, the Court finds that Judge Gargiulo’s

recommendation that Burgess’s 2254 Petition be dismissed, and the

grounds for that recommendation, should be adopted as the ruling of

the Court over Burgess’s objections.

     Accordingly:

     IT IS THEREFORE ORDERED that the Report and Recommendation of

the Magistrate Judge [Docket No. 12] is hereby accepted and adopted

as the ruling of this Court, and Petitioner’s Objection [Docket No.

15] is hereby overruled.

     IT   IS   FURTHER   ORDERED      that   a   Final    Judgment    dismissing

Burgess’s Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254

with prejudice shall be entered this day.                  No Certificate of

Appealability    will    issue   as     Burgess     has   failed     to   make   a

substantial showing of the denial of a constitutional right.

     SO ORDERED this the 19th day of December, 2018.



                                             s/ William H. Barbour, Jr.
                                             UNITED STATES DISTRICT JUDGE




                                        9
